Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11-13 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 1-3 of U.S. Patent No. 11210911. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims encompass the subject matter of the claims of the patent.  
Instant Application
Pat. No. 11210911
1.A visual feedback system, comprising: a display assembly comprising a display panel and a housing surrounding the display panel; an interface unit comprising at least one input configured to receive an audio signal and a processor configured to receive the audio signal and to provide an output signal indicative of at least one property of the audio signal; at least one visual feedback device for use with the display assembly, the at least one visual feedback device integrated into at least a portion of the housing of the display assembly and
electrically coupled to the interface unit and having a set of light sources configured to illuminate based on one of a directional property of the audio signal; and at least one controller selectively controllable by a user, the at least one controller adjusts a sensitivity of the visual feedback device to the audio signal.
 16. A visual feedback system, comprising: an interface unit, comprising: at least one input configured to receive an audio signal; a processor configured to receive the audio signal and to provide an output signal indicative of at least one property of audio signal; and at least one controller selectively controllable by a user; and at least one visual feedback device for use with a display assembly, the at least one visual feedback device coupled to at least a portion of perimeter of a display assembly and electrically coupled to the interface unit and having a set of light sources configured to illuminate based on one of a directional property or a secondary property of the audio signal; wherein the at least one controller adjusts the sensitivity of the visual feedback device to the audio signal. 
11. A visual feedback system, comprising:
a display assembly comprising a display panel and a housing surrounding the display
panel;
an interface unit, comprising at least one input configured to receive an audio signal and a
processor configured to receive the audio signal and to provide an output signal indicative of at
least one directional property of the audio signal; and
at least one visual feedback device integrated into the housing of the display assembly,
the at least one visual feedback device electrically coupled to the processor and having a set of
light sources configured to illuminate based on the at least one directional property of the audio
signal.
(Currently Amended) A visual feedback system, comprising:
an interface unit, comprising:
at least one input configured to receive an audio signal; and
a processor configured to receive the audio signal and to provide an output signal
| indicative of at least one directional property of the audio signal; as
a visual feedback device for use with a display assembly, the visual feedback device
electrically coupled to the processor and having a set of light sources configured to illuminate
based on the at least one directional property of the audio signal; and, an interactive console electrically coupled to the interface unit , the interactive console having a video controller for generating and out putting video graphics and also having an audio controller for generating and outputting the audio signal. 
12. The visual feedback system of claim 11, wherein the at least one directional property
comprises a first sound intensity emanating from a first direction and a second sound intensity
emanating from a second direction.
2. (Original) The visual feedback system of claim 1 wherein the at least one directional
property comprises a first sound intensity emanating from a first direction and a second sound
intensity emanating from a second direction.
13. The visual feedback system of claim 12, wherein the set of light sources comprises a first
light source configured to illuminate based on the first sound intensity and a second light source
configured to illuminate based on the second sound intensity.
3.(Original) The visual feedback system of claim 2 wherein the set of light sources
comprises a first light source configured to illuminate based on the first sound intensity and a
second light source configured to illuminate based on the second sound intensity.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakeem US20180237033.
Regarding claim 11, a visual feedback system (figs. 1, 4 and ¶s 18, 44, 47) comprising: a display assembly (fig. 3 and ¶44) comprising a display panel(instrument cluster 330  and a housing surrounding the display panel; an interface unit (system 100 of fig.1 and ¶s19, 29), comprising at least one input (microphones 102 of fig. 1 and ¶18) configured to receive an audio signal and a processor (sound direction detection circuit 104 of fig. 1 and ¶18) configured to receive the audio signal and to provide an output signal indicative of at least one directional property of the audio signal. 
Hakeem fails to explicitly disclose at least one visual feedback device integrated into the housing of the display assembly, the at least one visual feedback device electrically coupled to the processor and having a set of light sources configured to illuminate based on the at least one directional property of the audio signal.
However Hakeem discloses in fig. 4 and ¶47 “the cue generator 106 may include a plurality of light-emitting-diodes (LEDs) (not shown) adjacent to each of the microphones 102 at the respective location 214. The LEDs may be configured to provide a visual cue in conjunction with the haptic cue provided by the haptic devices 408. For example, the cue generator 406 may be configured to activate the appropriate LED, as well as the appropriate haptic device 408, in response to the output of the sound direction detection circuit 104”.
Therefore, it would have been obvious for one of ordinary skill in the art at the effective filling date of the invention to incorporate LEDs of ¶47 into the display of fig. 3 and ¶44 to enhance cognitive impact  of the indicator.
Regarding claim 12, Hakeem discloses in fig. 2 and ¶21 wherein the at least one directional property comprises a first sound intensity emanating from a first direction and a second sound intensity emanating from a second direction.
Regarding claim 13, Hakeem discloses in fig. 2 and ¶47wherein the set of light sources comprises a first light source configured to illuminate based on the first sound intensity and a second light source configured to illuminate based on the second sound intensity(amplitude of ¶21).
Regarding Claim 14, Hakeem discloses in fig.2 and ¶47 wherein the at least one visual feedback device comprises multiple visual feedback devices positioned about at least a portion of a periphery of the housing.
Regarding Claim 15, Hakeem discloses in fig.2 and ¶47 wherein the set of light sources of each of the at least one visual feedback devices are user facing.
Regarding Claim 16, Hakeem disclosures in fig.2 and ¶47 in view of the rejection of claim 11 render obvious wherein the set of light sources of each of the at least one visual feedback devices are arranged about an entire periphery of the display assembly.
Regarding Claim 17, Hakeem disclosures in fig.2 and ¶44 wherein the interface unit is integrated into the housing of the display assembly.
Regarding Claim 18, Hakeem fails to explicitly disclose  wherein the set of light sources is housed within a casing.
However, the LEDs as disclosed in fig.1 and ¶47 would need a housing/casing, where LEDs reads on light sources. 
Therefore, it would have been obvious for one of ordinary skill in the art at effective filling date of invention to include a casing to protect the devices. 
Regarding claim 19, Hakeem discloses in fig. 2 and ¶21 wherein the output signal further includes at least one of a type of sound, a quality of sound, or a loudness (amplitude values) of sound.
Regarding claim 20, Hakeem discloses in fig. 2 and ¶21 in view ¶47 wherein the set of light sources is configured to display a visual behavior indicative (activate the appropriate LED, ………. in response to the output of the sound direction detection circuit 104) of the at least one of the type of sound, the quality of sound, or the loudness of sound.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 1, Dusan US20180199138 discloses a visual feedback system, comprising: a display assembly (companion device 1000 of fig. 10D and ¶81) comprising a display panel (unlabeled display screen of companion device 1000 of fig. 10D and ¶81) and a housing (unlabeled housing of companion device 1000 of fig. 10D and ¶81)  surrounding the display panel; an interface unit  (system 400 of fig. 4 and ¶47) comprising at least one input (microphones 416 of fig. 4 and ¶47) configured to receive an audio signal and a processor (modules 408, 410 of fig. 4 and ¶s51, 53, 56) configured to receive the audio signal and to provide an output signal indicative of at least one property of the audio signal; at least one visual feedback device (the structure for  displaying sound locator GUI of fig. 10D and ¶54)  for use with the display assembly. While Hakeem US20180237033 discloses the at least one visual feedback device integrated into at least a portion of the housing of the display assembly and electrically coupled to the interface unit and having a set of light sources configured to illuminate based on one of a directional property of the audio signa.
No prior art discloses, teaches or suggests at least one controller selectively controllable by a user, the at least one controller adjust a sensitivity of the visual feedback device to the audio signal. 
Therefore claim 1 is allowable with associated dependent claims if the double patenting rejection is overcome. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755. The examiner can normally be reached M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OJIAKO K NWUGO/           Primary Examiner, Art Unit 2685